CONTINUING UNCONDITIONAL GUARANTY

 

This CONTINUING UNCONDITIONAL GUARANTY dated as of _______________, 2008 (the
"Guaranty"), is executed by SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a
limited partnership, whose address is 27777 Franklin Road, Suite 200,
Southfield, Michigan 48034 (the “Guarantor”), to and for the benefit of LASALLE
BANK MIDWEST NATIONAL ASSOCIATION, a national banking association, whose address
is 2600 West Big Beaver Road, Troy, Michigan 48084 (the “Bank”).

R E C I T A L S:

A.    The Bank has agreed to extend a mortgage loan (the “Loan”) to APPLE
ORCHARD, L.L.C., a Michigan limited liability company; SUN LAKEVIEW LLC, a
Michigan limited liability company; and SUN TAMPA EAST, LLC, a Michigan limited
liability company (collectively, the “Borrower”), in the principal amount of
Twenty Seven Million and 00/100 Dollars ($27,000,000.00) (the “Loan Amount”),
pursuant to a Loan Agreement between the Borrower and the Bank of approximately
even date herewith (the “Loan Agreement”), evidenced by a promissory note from
the Borrower to the Bank, dated of even date with the Loan Agreement, in an
aggregate principal amount equal to the Loan Amount (as amended, restated or
replaced from time to time, the "Note").

B.            As a condition to the Bank’s loaning funds or providing other
financial accommodations to the Borrower, the Bank requires that the Guarantor
execute and deliver this Guaranty in order to support the obligations and
performance of the Borrower under such loans or financial accommodations.

C.            The Guarantor is financially interested in the Borrower and
desires the Bank to extend or continue the extension of credit to the Borrower,
which is necessary and desirable to the conduct and operation of the business of
the Borrower and will inure to the financial benefit of the Guarantor.

NOW, THEREFORE, FOR VALUE RECEIVED, it is agreed that the preceding provisions
and recitals are an integral part hereof and that this Guaranty shall be
construed in light thereof, and in consideration of advances, credit or other
financial accommodation heretofore afforded, concurrently herewith being
afforded or hereafter to be afforded to the Borrower by the Bank, the Guarantor
hereby unconditionally and absolutely guarantees to the Bank or other person
paying or incurring the same, irrespective of the validity, regularity or
enforceability of any instrument, writing, arrangement or credit agreement
relating to or the subject of any such financial accommodation, the prompt
payment in full of: (a) the Indebtedness (as hereinafter defined), plus (b) all
costs, legal expenses and attorneys' and paralegals' fees of every kind
(including those costs, expenses and fees of attorneys and paralegals who may be
employees of the Agent, its parent or affiliates), paid or incurred by the Agent
in endeavoring to collect all or any part of the Indebtedness, or in enforcing
its rights in connection with any collateral therefor, or in enforcing this
Guaranty, or in defending against any defense, counterclaim, setoff or
crossclaim based on any act of commission or omission by the Bank with respect
to the Indebtedness, any collateral therefor, or in connection with any
Repayment Claim (as hereinafter defined) (collectively, the “Guaranteed Debt”).
In addition, the Guarantor hereby unconditionally and absolutely guarantees to
the Bank the prompt, full and faithful performance and discharge by the Borrower
of each of the terms, conditions, agreements, representations and warranties on
the part of the Borrower contained in any agreement, or in any modification or
addenda thereto or substitution thereof in connection with any of the
Indebtedness.

 

1



As used herein, "Indebtedness" shall mean and include any and all indebtedness,
obligations and liabilities of the Borrower to the Bank arising: (a) under and
pursuant to the Loan Agreement, the Note or the other Loan Documents (as defined
in the Loan Agreement), including any and all new or renewal notes issued in
substitution or replacement therefor or any and all extensions, renewals or
replacements thereof, and (b) under any interest rate, currency or commodity
swap agreement(s), cap agreement(s) or collar agreement(s), and any other
agreement(s) or arrangement(s) designed to protect the Borrower against
fluctuations in interest rates, currency exchange rates or commodity prices
entered into in connection with the loan evidenced by the Notes.

Upon an event of default under the Guaranteed Debt, after the expiration of any
applicable notice and cure periods, all of the Guaranteed Debt shall, without
notice to anyone, immediately become due and all amounts due hereunder shall be
payable by the Guarantor. The Guarantor hereby expressly and irrevocably: (a)
waives, to the fullest extent possible, on behalf of itself and its successors
and assigns (including any surety) and any other person, any and all rights at
law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification, set off or to any other rights that could accrue to a guarantor
or to the holder of a claim against any person, and which the Guarantor may have
or hereafter acquire against any person in connection with or as a result of the
Guarantor's execution, delivery and/or performance of this Guaranty, or any
other documents to which the Guarantor is a party or otherwise; (b) waives any
"claim" (as such term is defined in the United States Bankruptcy Code) of any
kind against the Borrower, and further agrees that it shall not have or assert
any such rights against any person (including any surety), either directly or as
an attempted set off to any action commenced against the Guarantor by the Bank
or any other person; and (c) acknowledges and agrees (i) the foregoing waivers
are intended to benefit the Bank and shall not limit or otherwise affect the
Guarantor's liability hereunder or the enforceability of this Guaranty, (ii) the
Borrower and its successors and assigns are intended third party beneficiaries
of the foregoing waivers, and (iii) the agreements set forth in this paragraph
and the Bank's rights under this paragraph shall survive payment in full of the
Guaranteed Debt.

All dividends or other payments received by the Bank on account of the
Guaranteed Debt, from whatever source derived, shall be taken and applied by the
Bank toward the payment of the Guaranteed Debt and in such order of application
as the Bank may, in its sole discretion, from time to time elect. The Bank shall
have the exclusive right to determine how, when and what application of payments
and credits, if any, whether derived from the Borrower or any other source,
shall be made on the Guaranteed Debt and such determination shall be conclusive
upon the Guarantor.

This Guaranty shall in all respects be continuing, absolute and unconditional,
and shall remain in full force and effect with respect to the Guarantor until:
(i) written notice from the Bank to the Guarantor by United States certified
mail of its discontinuance as to the Guarantor; or (ii) until all Guaranteed
Debt created or existing before receipt of either such notice shall have been
fully paid. If there is more than one Guarantor party hereto and this Guaranty
is discontinued as to any Guarantor, this Guaranty shall nevertheless continue
and remain in force against any other guarantor until discontinued as to all
other Guarantors. In the event of the death, incompetency or dissolution of the
Guarantor, this Guaranty shall continue as to all of the Guaranteed Debt
theretofore incurred by the Borrower even though the Guaranteed Debt is renewed
or the time of maturity of the Guaranteed Debt is extended without the consent
of the successors or assigns of the Guarantor.

No compromise, settlement, release or discharge of, or indulgence with respect
to, or failure, neglect or omission to enforce or exercise any right against any
other guarantor shall release or discharge the Guarantor.

 

2



The Guarantor's liability under this Guaranty shall in no way be modified,
affected, impaired, reduced, released or discharged by any of the following (any
or all of which may be done or omitted by the Bank in its sole discretion,
without notice to anyone and irrespective of whether the Guaranteed Debt shall
be increased or decreased thereby): (a) any acceptance by the Bank of any new or
renewal note or notes of the Borrower, or of any security or collateral for, or
other guarantors or obligors upon, any of the Guaranteed Debt; (b) any
compromise, settlement, surrender, release, discharge, renewal, refinancing,
extension, alteration, exchange, sale, pledge or election with respect to the
Guaranteed Debt, or any note by the Borrower, or with respect to any collateral
under Section 1111 or any action under Section 364, or any other section of the
United States Bankruptcy Code, now existing or hereafter amended, or other
disposition of, or substitution for, or indulgence with respect to, or failure,
neglect or omission to realize upon, or to enforce or exercise any liens or
rights of appropriation or other rights with respect to, the Guaranteed Debt or
any security or collateral therefor or any claims against any person or persons
primarily or secondarily liable thereon; (c) any failure, neglect or omission to
perfect, protect, secure or insure any of security interests, liens, or
encumbrances of the properties or interests in properties subject thereto; (d)
any change in the Borrower's name or the merger of the Borrower into another
entity; or (e) any act of commission or omission of any kind or at any time upon
the part of the Bank with respect to any matter whatsoever, other than the
execution and delivery by the Bank to the Guarantor of an express written
release or cancellation of this Guaranty. The Guarantor hereby consents to all
acts of commission or omission of the Bank set forth above and agrees that the
standards of good faith, diligence, reasonableness and care shall be measured,
determined and governed solely by the terms and provisions hereof.

In order to hold the Guarantor liable hereunder, there shall be no obligation on
the part of the Bank, at any time, to resort for payment to the Borrower or to
anyone else, or to any collateral, security, property, liens or other rights and
remedies whatsoever, all of which are hereby expressly waived by the Guarantor.

The Guarantor hereby expressly waives diligence in collection or protection,
presentment, demand or protest or in giving notice to anyone of the protest,
dishonor, default, or nonpayment or of the creation or existence of any of the
Guaranteed Debt or of any security or collateral therefor or of the acceptance
of this Guaranty or of extension of credit or indulgences hereunder or of any
other matters or things whatsoever relating hereto.

The Guarantor waives any and all defenses, claims and discharges of the
Borrower, or any other obligor, pertaining to the Guaranteed Debt, except the
defense of discharge by payment in full. Without limiting the generality of the
foregoing, the Guarantor will not assert, plead or enforce against the Bank any
defense of waiver, release, discharge in bankruptcy, statute of limitations, res
judicata, statute of frauds, anti-deficiency statute, fraud, incapacity,
minority, usury, illegality or unenforceability which may be available to the
Borrower or any other person liable in respect of any of the Guaranteed Debt, or
any setoff available against the Bank to the Borrower or any such other person,
whether or not on account of a related transaction. The Guarantor expressly
agrees that the Guarantor shall be and remain liable for any deficiency
remaining after foreclosure of any mortgage or security interest securing the
Guaranteed Debt, whether or not the liability of the Borrower or any other
obligor for such deficiency is discharged pursuant to statute or judicial
decision.

The Guarantor represents and warrants to the Bank that the financial statements
of the Guarantor furnished to the Bank at or prior to the execution and delivery
of this Guaranty fairly present the financial condition of the Guarantor for the
periods shown therein, and since the dates covered by the most recent of such
financial statements, there has been no material adverse change in the
Guarantor's business operations or financial condition. The Guarantor agrees to
advise the Bank immediately of any material

 

3



adverse change in the financial condition, business operations or any other
status of the Guarantor. The Bank shall have the right at all times during
business hours and upon reasonable advance written notice to inspect the books
and records of the Guarantor and make extracts therefrom. Except as expressly
shown on the most recent of such financial statements, the Guarantor owns all of
its assets free and clear of all liens; is not a party to any litigation, nor is
any litigation threatened to the knowledge of the Guarantor which would, if
adversely determined, cause any material adverse change in its business or
financial condition; and has no delinquent tax liabilities, nor have any tax
deficiencies been proposed against it.

The Bank may, without demand or notice of any kind to anyone, apply or set off
any balances, credits, deposits, accounts, moneys or other indebtedness at any
time credited by or due from the Bank to the Guarantor against the amounts due
hereunder and in such order of application as the Bank may from time to time
elect.

THE GUARANTOR WAIVES EVERY DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF
WHICH THE GUARANTOR MAY NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY THE BANK
IN ENFORCING THIS GUARANTY. AS FURTHER SECURITY, ANY AND ALL DEBTS AND
LIABILITIES NOW OR HEREAFTER ARISING AND OWING TO THE GUARANTOR BY THE BORROWER,
OR TO ANY OTHER PARTY LIABLE TO THE BANK FOR THE BORROWER’S OBLIGATIONS, ARE
HEREBY SUBORDINATED TO THE BANK'S CLAIMS AND ARE HEREBY ASSIGNED TO THE BANK.
THE GUARANTOR HEREBY AGREES THAT THE GUARANTOR MAY BE JOINED AS A PARTY
DEFENDANT IN ANY LEGAL PROCEEDING (INCLUDING, BUT NOT LIMITED TO, A FORECLOSURE
PROCEEDING) INSTITUTED BY THE BANK AGAINST THE BORROWER. THE GUARANTOR, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES IRREVOCABLY THE RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY LEGAL PROCEEDING COMMENCED BY OR AGAINST THE GUARANTOR IN WHICH
THE GUARANTOR AND THE BANK ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL
INDUCEMENT TO THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER AND
ACCEPTING THIS GUARANTY.

Should a claim (a "Repayment Claim") be made upon the Bank at any time for
repayment of any amount received by the Bank in payment of the Guaranteed Debt,
or any part thereof, whether received from the Borrower, the Guarantor pursuant
hereto, or received by the Bank as the proceeds of collateral, by reason of: (i)
any judgment, decree or order of any court or administrative body having
jurisdiction over the Bank or any of its property; or (ii) any settlement or
compromise of any such Repayment Claim effected by the Bank, in its sole
discretion, with the claimant (including the Borrower), the Guarantor shall
remain liable to the Bank for the amount so repaid to the same extent as if such
amount had never originally been received by the Bank, notwithstanding any
termination hereof or the cancellation of any note or other instrument
evidencing the Guaranteed Debt.

The Bank may, without notice to anyone, sell or assign the Guaranteed Debt, or
any part thereof, or grant participations therein, and in any such event each
and every immediate or remote assignee or holder of, or participant in, all or
any of the Guaranteed Debt shall have the right to enforce this Guaranty, by
suit or otherwise for the benefit of such assignee, holder, or participant, as
fully as if herein by name specifically given such right herein, but the Bank
shall have an unimpaired right, prior and superior to that of any such assignee,
holder or participant, to enforce this Guaranty for the benefit of the Bank, as
to any part of the Guaranteed Debt retained by the Bank.

 

4



Unless and until all of the Guaranteed Debt has been paid in full, no release or
discharge of any other person, whether primarily or secondarily liable for and
obligated with respect to the Guaranteed Debt, or the institution of bankruptcy,
receivership, insolvency, reorganization, dissolution or liquidation proceedings
by or against the Guarantor or any other person primarily or secondarily liable
for and obligated with respect to the Guaranteed Debt, or the entry of any
restraining or other order in any such proceedings, shall release or discharge
the Guarantor, or any other guarantor of the indebtedness, or any other person,
firm or corporation liable to the Bank for the Guaranteed Debt.

This Guaranty has been delivered to the Bank at its offices in Michigan, and the
rights, remedies and liabilities of the parties shall be construed and
determined in accordance with the laws of the State of Michigan, in which State
it shall be performed by the Guarantor.

TO INDUCE THE BANK TO GRANT FINANCIAL ACCOMMODATIONS TO THE BORROWER, THE
GUARANTOR IRREVOCABLY AGREES THAT ALL ACTIONS ARISING DIRECTLY OR INDIRECTLY AS
A RESULT OR IN CONSEQUENCE OF THIS GUARANTY SHALL BE INSTITUTED AND LITIGATED
ONLY IN COURTS HAVING SITUS IN THE COUNTY OF OAKLAND, MICHIGAN. THE GUARANTOR
HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL
COURT LOCATED AND HAVING ITS SITUS IN THE COUNTY OF OAKLAND, MICHIGAN, AND
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS. THE GUARANTOR HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS, AND CONSENTS TO THE SERVICE OF PROCESS
BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE GUARANTOR AT THE
ADDRESS INDICATED IN THE BANK'S RECORDS IN THE MANNER PROVIDED BY APPLICABLE
STATUTE, LAW, RULE OF COURT OR OTHERWISE. FURTHERMORE, THE GUARANTOR WAIVES ALL
NOTICES AND DEMANDS IN CONNECTION WITH THE ENFORCEMENT OF THE BANK'S RIGHTS
HEREUNDER, AND HEREBY CONSENTS TO, AND WAIVES NOTICE OF THE RELEASE, WITH OR
WITHOUT CONSIDERATION, OF THE BORROWER OR ANY OTHER PERSON RESPONSIBLE FOR
PAYMENT OF THE BORROWER’S OBLIGATIONS, OR OF ANY COLLATERAL THEREFOR.

Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

It is agreed that the Guarantor's liability is independent of any other
guaranties at any time in effect with respect to all or any part of the
Guaranteed Debt, and that the Guarantor's liability hereunder may be enforced
regardless of the existence of any such other guaranties.

No delay on the part of the Bank in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by the Bank of
any right or remedy shall preclude other or further exercise thereof, or the
exercise of any other right or remedy. No modification, termination, discharge
or waiver of any of the provisions hereof shall be binding upon the Bank, except
as expressly set forth in a writing duly signed and delivered on behalf of the
Bank.

The execution, delivery and performance of this Guaranty by the Guarantor have
been duly authorized by all necessary action on the part of the Guarantor and do
not and will not (i) require any consent or approval which has not been
obtained, (ii) violate any provision of organizational documents of the
Guarantor or of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to the
Guarantor; (iii) require the consent or approval of,

 

5



or filing or registration with, any governmental body, agency or authority, or
(iv) result in a breach of or constitute a default under, or result in the
imposition of any lien, charge or encumbrance upon any property of the Guarantor
pursuant to, any indenture or other agreement or instrument under which the
Guarantor is a party or by which it or any of its properties may be bound or
affected. The person(s) executing and delivering this Guarantor for and on
behalf of the Guarantor, are duly authorized to so act.

This Guaranty: (i) is valid, binding and enforceable in accordance with its
provisions, and no conditions exist to the legal effectiveness of this Guaranty
as to the Guarantor; (ii) contains the entire agreement between the Guarantor
and the Bank; (iii) is the final expression of their intentions; and (iv)
supersedes all negotiations, representations, warranties, commitments, offers,
contracts (of any kind or nature, whether oral or written) prior to or
contemporaneous with the execution hereof. No prior or contemporaneous
representations, warranties, understandings, offers or agreements of any kind or
nature, whether oral or written, have been made by the Bank or relied upon by
the Guarantor in connection with the execution hereof.

The term "Guarantor" as used herein shall mean all parties signing this
Guaranty, and the provisions hereof shall be binding upon the Guarantor, and
each one of them, and all such parties, their respective successors and assigns
shall be jointly and severally obligated hereunder. This Guaranty shall inure to
the benefit of the Bank and its successors and assigns.

[SIGNATURE PAGE FOLLOWS]

 

6



IN WITNESS WHEREOF, the Guarantor has executed and delivered this Continuing
Unconditional Guaranty as of the day and year first above written.

 

 

 

GUARANTOR:

 

SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership

 

By:        Sun Communities, Inc., a Maryland corporation

Its:        General Partner

 

By: ____________________________________

Name: ____________________________________

Title: ____________________________________

 

 

 

7

 

 